MEMORANDUM **
In these consolidated appeals, Johnny Ray Gasea appeals from his jury-trial con*809victions and 84-month sentence imposed for escape from custody in violation of 18 U.S.C. § 751(a); falsely representing a social security number in violation of 42 U.S.C. § 408(a)(7)(B); interstate communication of a threat, in violation of 18 U.S.C. § 875(d); witness retaliation, in violation of 17 U.S.C. § 506(a)(1) and 18 U.S.C. § 2319(b)(3); and criminal infringement of a copyright 17 U.S.C. § 506(a)(1) and 18 U.S.C. § 2319(b)(3).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Gasca’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant with the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district ' court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.